 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    JEFFREY CHARLES WREN,                                  1:21-cv-00806-HBK (PC)
12                         Plaintiff,
13                                                           ORDER TRANSFERRING CASE TO THE
              v.
                                                             SACRAMENTO DIVISION OF THE
14    WARDEN MULE CREEK STATE                                EASTERN DISTRICT OF CALIFORNIA
      PRISON, et al.,
15
                           Defendants.
16

17

18           Before the Court is Plaintiff Charles Wren’s pro se 42 U.S.C. § 1983 Complaint filed on
19   May 18, 2021. (Doc. No. 1). Plaintiff alleges violations of his civil rights by defendants arising
20   at Mule Creek State Prison, located in Amador County, and San Quentin State Prison, located in
21   San Quentin, California. (Id. at 1). Most of the named defendants, however, reside in Amador
22   County. (Id. at 2).
23            Because the events giving rise to the cause of action and/or most of the defendants reside
24   in Amador County, which is within the venue of the Sacramento Division, plaintiff should have
25   filed the complaint in the Sacramento Division. See 28 U.S.C. § 1391(b)(1)-(2); see also Ziegler
26   v. Indian River County, 64 F.3d 470, 474 (9th Cir. 1995) (reviewing federal court jurisdiction and
27   venue in a § 1983 action). Thus, the court finds it in the interests of justice to transfer this case
28   under 28 U.S.C. § 1406(a).
                                                         1
 1            Accordingly, it is ORDERED:

 2            1. The Clerk of Court is directed to transfer this action to the Sacramento Division of the

 3               United States District Court for the Eastern District of California and close this case.

 4            2. All future filings shall refer to the new Sacramento case number assigned

 5               and shall be mailed to United States District Court, Eastern District of

 6               California 501 “I” Street, Suite 4-200, Sacramento, CA 95814 for filing.

 7
     IT IS SO ORDERED.
 8

 9
     Dated:      May 19, 2021
10                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
